 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL GONZALES,                                     Case No. 1:19-cv-00459-SAB (PC)
12                       Plaintiff,                         ORDER GRANTING PLAINTIFF’S
                                                            APPLICATION TO PROCEED IN FORMA
13            v.                                            PAUPERIS
14    GONZALES, et al.,                                     (ECF No. 2.)
15                       Defendants.                        ORDER DIRECTING PAYMENT OF
                                                            INMATE FILING FEE BY CALIFORNIA
16                                                          DEPARTMENT OF CORRECTIONS AND
                                                            REHABILITATION
17

18          Plaintiff Michael Gonzales is a state prisoner proceeding pro se in this civil rights action
19   pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on April 9, 2019. (ECF No. 1)
20          Currently before the Court is Plaintiff’s application to proceed in forma pauperis pursuant
21   to 28 U.S.C. § 1915, filed on April 9, 2019. (ECF No. 2.) On April 11, 2019, the California
22   Department of Corrections and Rehabilitation filed a certified prison trust account statement that
23   reflects the activity in Plaintiff’s trust account for the last six months. (ECF No. 6.)
24                                                     I.
25                                          LEGAL STANDARD
26          The Prison Litigation Reform Act of 1995 (PLRA) was enacted “to curb frivolous prisoner
27   complaints and appeals.” Silva v. Di Vittorio, 658 F.3d 1090, 1099-1100 (9th Cir. 2011). 28 U.S.C.
28
                                                         1
 1   § 1915(g) provides that “In no event shall a prisoner bring a civil action . . . under this section if

 2   the prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought

 3   an action or appeal in a court of the United States that was dismissed on the grounds that it is

 4   frivolous, malicious, or fails to state a claim upon which relief may be granted, unless the prisoner

 5   is under imminent danger of serious physical injury.” Therefore, if a prisoner has incurred three or

 6   more “strikes” (i.e., three or more cases that were dismissed on the grounds that the cases were

 7   frivolous, malicious, or failed to state a claim upon which relief may be granted) before filing a

 8   new civil action, the prisoner is precluded from proceeding in forma pauperis in the new civil action

 9   unless the complaint makes a plausible allegation that the prisoner faced “imminent danger of

10   serious physical injury” at the time the complaint was filed. Andrews v. Cervantes, 493 F.3d 1047,

11   1053 (9th Cir. 2007).

12                                                           II.

13                                                   DISCUSSION

14           Initially, the Court finds that Plaintiff has incurred three or more “strikes” under § 1915(g)

15   prior to filing the instant civil action. The Court take judicial notice of the following cases 1: (1)

16   Gonzales v. Galaza, et al., Case No. 1:00-cv-06028-AWI-HGB (PC) (E.D. Cal. Jun. 15, 2001)

17   (action dismissed for failure to state a claim upon which relief may be granted); (2) Gonzales v.

18   Gadsden, et al., Case No. 1:04-cv-05491-OWW-LJO (PC) (E.D. Cal. Dec. 11, 2006) (action

19   dismissed for failure to state a claim upon which relief may be granted); (3) Gonzales v. Yamat, et

20   al., Case No. 1:05-cv-00550-AWI-DLB (PC) (E.D. Cal. Aug. 15, 2008) (action dismissed for
21   failure to state a claim upon which relief may be granted and failure to obey a court order); (4)

22   Gonzales v. Vikjord, et al., Case No. 1:06-cv-01568-OWW-WMW (PC) (E.D. Cal. Jul. 8, 2008)

23   (action dismissed for failure to state a claim upon which relief may be granted); (5) Gonzales v.

24   Fresura, et al., Case No. 1:07-cv-00565-OWW-GSA (PC) (E.D. Cal. Apr. 24, 2009) (action

25   dismissed for failure to state a claim upon which relief may be granted); and (6) Gonzales v. Price,

26
     1
      The Court takes judicial notice of these cases pursuant to Federal Rule of Evidence 201(b)(2). See United States v.
27   Black, 482 F.3d 1035, 1041 (9th Cir. 2007); Headwaters Inc. v. U.S. Forest Serv., 399 F.3d 1047, 1051 n.3 (9th Cir.
     2005); U.S. el rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).
28
                                                               2
 1   et al., Case No. 1:07-cv-01391-AWI-GBC (PC) (E.D. Cal. Mar. 12, 2012) (action dismissed as

 2   frivolous).

 3          Therefore, Plaintiff’s motion to proceed in forma pauperis must be denied unless his

 4   complaint makes a plausible allegation that he faced “imminent danger of serious physical injury”

 5   at the time he filed his complaint on April 9, 2019. Andrews, 493 F.3d at 1053-56. Here, Plaintiff

 6   alleges in his complaint that various correctional officers were illegally adding antipsychotic

 7   medications to his meals up to the day that he filed his complaint, which poses a threat to his safety

 8   because, due to the fact that he suffers from akinesia and tardive dyskinesia, the antipsychotic

 9   medications can cause him to suffer a heart attack, permanent paralysis, or other dangerous side

10   effects. The Court finds that these allegations are sufficient to establish that Plaintiff faced

11   “imminent danger of serious physical injury” at the time he filed his complaint.

12          Therefore, since Plaintiff has made the showing required by § 1915, Plaintiff’s application

13   to proceed in forma pauperis will be granted.

14          Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

15   § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent

16   (20%) of the preceding month’s income credited to Plaintiff’s trust account. The California

17   Department of Corrections and Rehabilitation is required to send to the Clerk of the Court payments

18   from Plaintiff’s trust account each time the amount in the account exceeds $10.00, until the

19   statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

20          Accordingly, IT IS HEREBY ORDERED that:
21          1.      Plaintiff's application to proceed in forma pauperis (ECF No. 2) is GRANTED;

22          2.      The Director of the California Department of Corrections and Rehabilitation

23                  or his/her designee shall collect payments from Plaintiff’s prison trust account

24                  in an amount equal to twenty percent (20%) of the preceding month’s income

25                  credited to the prisoner’s trust account and shall forward those payments to

26                  the Clerk of the Court each time the amount in the account exceeds $10.00, in
27                  accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has been

28                  collected and forwarded to the Clerk of the Court. The payments shall be
                                                         3
 1                    clearly identified by the name and number assigned to this action;

 2            3.      The Clerk of the Court is directed to serve a copy of this order and a copy of

 3                    Plaintiff=s in forma pauperis application on the Director of the California

 4                    Department of Corrections and Rehabilitation, via the Court’s electronic case filing

 5                    system (CM/ECF); and

 6            4.       The Clerk of the Court is directed to serve a copy of this order on the Financial

 7                    Department, U.S. District Court, Eastern District of California.

 8
     IT IS SO ORDERED.
 9

10   Dated:        April 15, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         4
